DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peting (US 20140035481 A1)

With regards to claim 1. Peting disclose(s):
A luminous device (figs 1-16), comprising: 
a luminous module (fig 7), comprising: 
a plurality of LED chips (781); 
a driving chip (760) configured to selectively drive the LED chips to emit light, the driving chip comprising a power pin (721), a plurality of LED pins (output from 780 to anodes of 781) corresponding to the LED chips (781), and a ground pin (output from 780 to cathodes of 781); and 
a package body (750) configured to seal the driving chip (760) and the LED chips (781); 
wherein, the driving chip (760) receives a power signal (721) by the power pin, the power signal comprises a selecting signal ([0138]) and a luminous signal ([0138]), the driving chip selectively drives the LED chips based on the selecting signal ([0160]) and the driven LED chips emit light according to the luminous signal ([0159]).

With regards to claim 2. Peting disclose(s):
The luminous device of claim 1, 
wherein the luminous signal comprises a color code information for determining the illuminating brightness of the driven LED chips [0177].

With regards to claim 3. Peting disclose(s):
The luminous device of claim 1, 
wherein each of the LED chips comprises a LED power pin (anode pins of 781) and a LED ground pin (cathode pins of 781), the LED power pins of the LED chips are electrically connected to the corresponding LED pins of the driving chip respectively (see anodes of 781 connected to 780), and the LED ground pins (cathodes of 781) of the LED chips are electrically connected to the ground pin of the driving chip (see pin from 780 to cathodes of 781).

With regards to claim 4. Peting disclose(s):
The luminous device of claim 2, 
wherein a data frame with a plurality of bit signals comprises the selecting signal [0160] and the color code information [0177].

With regards to claim 5. Peting disclose(s):
The luminous device of claim 4, 
wherein each of the bit signals comprises a waveform (figs 10a-10e).

With regards to claim 6. Peting disclose(s):
 The luminous device of claim 5, 
wherein the waveform comprises a peak zone and a base zone, the value of each bit signal is defined according to a time length of the base zone (figs 10a-10e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150028773 A1) in view of Peting (US 20140035481 A1)

With regards to claim 8. Tseng disclose(s):
A luminous device (figs 1-4), comprising: 
a motion sensor (125 [0039]) configured to detect whether an external force is applied on the luminous device and to selectively generate a first controlling signal (output from 125 to logic portion of 12); 
a controlling device (logic portion of 12) configured to send a power signal (see signals from logic portion of 12 to LEDs), the controlling device being electrically connected to the motion sensor (125) and loading a set of predetermined selecting signals and a set of luminous signals corresponding to the set of predetermined selecting signals into the power signal according to the first controlling signal (see color and sequence in [0005]); and 
a plurality of luminous modules (121-124) electrically connected to the controlling device (logic portion of 12), 
Tseng does not disclose:
each of the luminous modules respectively comprising: 

a driving chip configured to selectively drive the LED chips to emit light, the driving chip comprising a power pin, a plurality of LED pins corresponding to the LED chips, and a ground pin; and 
a package body configured to seal the driving chip and the LED chips; wherein, each of the driving chips receives the power signal having the set of predetermined selecting signals and the set of luminous signals by the power pin; and 
wherein the driving chip of a first luminous module of the plurality of luminous modules selectively drives the plurality of LED chips in the first luminous module based on a first predetermined selecting signal of the set of predetermined selecting signals, and the driven LED chips in the first luminous module emit light according to a first luminous signal of the set of luminous signals corresponding to the first predetermined selecting signal.
Peting teaches
a plurality of luminous modules (LED units; figs 1-16) electrically connected to the controlling device (LED line driver), each of the luminous modules respectively comprising: 
a plurality of LED chips (781; fig 7); 
a driving chip (760) configured to selectively drive the LED chips to emit light, the driving chip comprising a power pin (721), a plurality of LED pins (output from 780 to anodes of 781)  corresponding to the LED chips (781), and a ground pin (output from 780 to cathodes of 781); and 
a package body (750) configured to seal the driving chip (760) and the LED chips (781); wherein, each of the driving chips (760)receives the power signal (721) having the set of predetermined selecting signals ([0138]) and the set of luminous signals by the power pin ([0138]); and 
wherein the driving chip (760) of a first luminous module of the plurality of luminous modules selectively drives the plurality of LED chips in the first luminous module based on a first 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the luminous device of Tseng by implementing the luminous modules as disclosed by Peting in order to efficiently and individually control LEDs through a communication channel while minimizing waste of power as taught/suggested by Peting ([0036, 0174]).

With regards to claim 9. Tseng as modified disclose(s):
The luminous device of claim 8, 
Peting further disclose(s):
wherein the first luminous signal comprises a color code information for determining the illuminating brightness of the driven LED chips in the first luminous module [0177].

With regards to claim 10. Tseng as modified disclose(s):
Peting further disclose(s):
wherein each of the plurality of LED chips in the first luminous module comprises a LED power pin (anode pins of 781) and a LED ground pin (cathode pins of 781), the LED power pins of the LED chips are electrically connected to the corresponding LED pins of the driving chip of the first luminous module respectively (see anodes of 781 connected to 780), and the LED ground pins (cathodes of 781) of the LED chips are electrically connected to the ground pin of the driving chip of the first luminous module (see pin from 780 to cathodes of 781).

With regards to claim 11. Tseng as modified disclose(s):

Tseng further disclose(s):
further comprising a rechargeable battery electrically connected to the controlling device for providing power to the controlling device ([0034]; “lithium batteries” involves rechargeable).

With regards to claim 13. Tseng as modified disclose(s):
The luminous device of claim 8, 
Peting further disclose(s):
wherein the first luminous signal comprises a color code information [0177], the plurality of LED chips of the first luminous module comprise a first driven LED chip and a second driven LED chips (781; fig 7), the color code information comprises a first color code information and a second color code information, the first driven LED chip and the second driven LED chip emit light according to the first color code information and the second color code information, respectively ([0177]).

With regards to claim 14. Tseng as modified disclose(s):
The luminous device of claim 8, 
Peting further disclose(s):
wherein the plurality of LED chips of the first luminous module comprise a first driven LED chip (760; fig 7), a second driven LED chip (760 in a second “LED unit” as shown in fig 5a/5b) and a third driven LED chip (760 in a third “LED unit” as shown in fig 5a/5b), and the wavelengths of the light respectively emitted by the first driven LED chip, the second driven LED chip and the third driven LED chip are different [0177].

With regards to claim 15.
 A wearable object with lighting function (figs 1-4), comprising: 

a luminous device coupled to the main body (10; fig 1), the luminous device comprising: 
a controlling device (12; [0035]) positioned in a containing part of the main body (see 12 in fig 1), the controlling device being configured to send a power signal (see signals from logic portion of 12 to LEDs), and the power signal comprising a set of predetermined selecting signals and a set of luminous signals corresponding to the set of predetermined selecting signals (see color and sequence in [0005]); 
a strip circuit board (see series connected diodes in 121-124; fig 3) electrically connected to the controlling device (12) and coupled to the main body (10); and 
a plurality of luminous modules (121-124; fig 3) configured on the strip circuit board, 
Tseng does not disclose:
each of the luminous modules respectively comprising: 
a plurality of LED chips; 
a driving chip configured to selectively drive the LED chips to emit light, the driving chip comprising a power pin, a plurality of LED pins corresponding to the LED chips, and a ground pin; and 
a package body configured to seal the driving chip and the LED chips; 
wherein, the strip circuit board comprises two wires and a plurality of component disposing areas, the two wires are coupled to the plurality of component disposing areas, and the luminous modules are positioned in the plurality of component disposing areas respectively and are configured to receive the power signal through the two wires; and 
wherein each of the driving chips receives the power signal by the power pin, the driving chip of a first luminous module of the plurality of luminous modules selectively drives the plurality of LED chips in the first luminous module based on a first predetermined selecting signal of the set of predetermined selecting signals, and the driven LED chips emit light 
Peting teaches
each of the luminous modules (LED units; figs 1-16) respectively comprising: 
a plurality of LED chips (781; fig 7); 
a driving chip (760) configured to selectively drive the LED chips (781) to emit light, the driving chip comprising a power pin (721), a plurality of LED pins (output from 780 to anodes of 781)  corresponding to the LED chips (781), and a ground pin (output from 780 to cathodes of 781); and 
a package body (750) configured to seal the driving chip (760) and the LED chips (781);  
wherein, the strip circuit board comprises two wires (721/722) and a plurality of component disposing areas, the two wires are coupled to the plurality of component disposing areas, and the luminous modules are positioned in the plurality of component disposing areas respectively and are configured to receive the power signal through the two wires (see LED units receiving power through 721/722; fig 7 [0111-0112]); and 
wherein each of the driving chips (760) receives the power signal (721) by the power pin, the driving chip (760) of a first luminous module (fig 7) of the plurality of luminous modules selectively drives the plurality of LED chips (781 [0138]) in the first luminous module based on a first predetermined selecting signal of the set of predetermined selecting signals ([0159-0160]), and the driven LED chips emit light according to a first luminous signal of the set of luminous signals corresponding to the first predetermined selecting signal ([0159-0160]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the luminous device of Tseng by implementing the luminous modules as disclosed by Peting in order to efficiently and individually control LEDs through a communication channel while minimizing waste of power as taught/suggested by Peting ([0036, 0174]).

With regards to claim 16. Tseng as modified disclose(s):
The wearable object of claim 15, 
Peting further disclose(s):
wherein the two wires comprise a power wire (721) and a ground wire (722), and the power wire is configured to transmit the power signal to the plurality of luminous modules [0111].
	
With regards to claim 17. Tseng as modified disclose(s):
The wearable object of claim 15, 
Peting further disclose(s):
further comprising a motion sensor (125 [0039])  electrically connected to the controlling device (12), the motion sensor being configured to generate a first controlling signal (output of 125) while an external force is applied on the motion sensor ([0039]), and the controlling device (12) loading the set of predetermined selecting signals and the set of luminous signals corresponding to the set of predetermined selecting signals into the power signal according to the first controlling signal (see color and sequence in [0005]).

With regards to claim 20. Tseng as modified disclose(s):
The wearable object of claim 15, 
Peting further disclose(s):
wherein the strip circuit board comprises a first strip circuit board and a second strip circuit board (see multiple strips in fig 14), the first strip circuit board and the second strip circuit board are connected in series by two power conductive wires electrically connecting to the two wires respectively (see “driver line” in fig 14).

Claim(s) 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150028773 A1) in view of Peting (US 20140035481 A1) as applied to claim 8 above, and further in view of Lin (US 20160334087 A1)

With regards to claim 12. Tseng as modified disclose(s):
The luminous device of claim 8, 
Tseng as modified does not disclose(s):
further comprising a switch electrically connected to the controlling device, when the switch is turned off, the controlling device does not send the power signal.
Lin teaches
a switch (52; fig 5) electrically connected to the controlling device (50), when the switch is turned off, the controlling device does not send the power signal (0040).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the luminous device of modified Tseng by implementing the switch electrically connected to the controlling device as disclosed by Lin in order to place a luminous device in a deep sleep while improving power management as taught/suggested by Lin ([0040]).

With regards to claim 18. Tseng as modified disclose(s):
The wearable object of claim 17, 
Tseng as modified does not disclose(s):
further comprising a switch electrically connected to the controlling device, when the switch is turned off, the controlling device does not send the power signal.
Lin teaches
a switch (52; fig 5) electrically connected to the controlling device (50), when the switch is turned off, the controlling device does not send the power signal (0040).


With regards to claim 19. Tseng as modified disclose(s):
The wearable object of claim 18, 
Tseng further disclose(s):
further comprising a battery (11 [0034]) electrically connected to the controlling device (12) for providing power to the controlling device [0034], wherein the battery, the controlling device and the motion sensor are contained and sealed in the package body having one-piece forming (see fig 1 for 11/12).

Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 7, the prior art fails to teach or suggest a/an luminous device requiring:
wherein the peak zone has a peak zone voltage value, and the base zone has a base zone voltage value, the peak zone voltage value is between 3.0V and 6.0V, and the base zone voltage value is between 1.8V and 2.5V, in combination with the other limitations of the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20150029005 A1)

    PNG
    media_image1.png
    354
    613
    media_image1.png
    Greyscale

Sander US 20160242490 A1

    PNG
    media_image2.png
    303
    653
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    567
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    239
    506
    media_image4.png
    Greyscale

Chien US 20050018417 A1

    PNG
    media_image5.png
    377
    633
    media_image5.png
    Greyscale

Fan US 20070263385 A1

    PNG
    media_image6.png
    319
    727
    media_image6.png
    Greyscale

Callahan US 20040207341 A1

    PNG
    media_image7.png
    407
    635
    media_image7.png
    Greyscale

White WO 2013088096 A1

    PNG
    media_image8.png
    392
    721
    media_image8.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844